Citation Nr: 1456659	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-41 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to December 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's appeal had originally included the issues of entitlement to service connection for tinea pedis and an umbilical hernia.  However, the Veteran did not submit a substantive appeal for those particular issues.  In fact, he specifically indicated in the October 2010 substantive appeal that he was only appealing the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, the issues of entitlement to service connection for tinea pedis and an umbilical hernia are not currently before the Board for appellate review.

The Veterans Benefit Management System includes a December 2014 brief submitted by the Veteran's representative.  The Virtual VA paperless claims processing system currently includes only documents that are either duplicative of what is in the VA paper claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in August 2009 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  However, regarding the etiology of those disorders, the examiner indicated that she could not provide an opinion without resort to mere speculation.  In so doing, she noted that the Veteran's hearing loss well exceeded the norms for hearing loss due to aging and that the configuration of the current audiological evaluation was consistent with noise exposure; however, she also noted that there was no audiological evaluation at separation and that the Veteran reported an onset of the disorder within the last five to six years.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102 (2014).

Moreover, since the August 2009 VA examination, additional VA treatment records have been obtained, including records from 2002, indicating that the Veteran complained of "some hearing loss."  This is inconsistent with the history provided at the August 2009 VA examination indicating that he had noticed hearing loss for "about 5 years."  

For these reasons, the Board finds that an additional VA examination and medical opinion are needed.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss or tinnitus that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The Board notes that, at VA treatment in June 2009, the Veteran was noted to use a hearing aid or hearing aids for hearing loss.  The records of treatment for hearing loss corresponding to the prescription of hearing aids are not associated with the claims file.  The AOJ should seek to identify and obtain the records of audiological treatment corresponding to the prescription of hearing aids.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and statements.

The examiner should be advised that the Veteran's awards and decorations include the Combat Action Ribbon and the Purple Heart Medal.  Thus, any combat-related noise exposure is conceded.

The examiner should be advised that, although the Veteran indicated at his August 2009 VA examination that he had noticed his hearing loss within the prior five years, VA records of treatment in October 2002 include a notation of "some hearing loss" on review of systems.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the appellant is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the appellant's tinnitus is caused or otherwise related to his hearing loss.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






